Citation Nr: 1441017	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-21 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned at a October 2013 hearing at the RO.  A transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

Audiometric findings at entrance into service reveal high frequency bilateral hearing loss; however, the most probative evidence of record does not show that the Veteran's bilateral hearing loss underwent a permanent worsening beyond normal progression during the Veteran's active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131, 1132, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.303, 3.304(b), 3.306 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A July 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in March 2011.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Moreover, with respect to the Veteran's October 2013 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).


B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration (SSA) records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a October 2010 medical examination to obtain an opinion as to whether his bilateral hearing loss was the result of military noise exposure.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. 
§ 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he currently suffers from bilateral hearing loss that was incurred in active service as a result of noise exposure from aircraft equipment.  For this reason, he asserts that he is entitled to service connection for bilateral hearing loss.

At entrance to service in June 1962, the Veteran underwent an audiometric examination.  The results, contained within a chart, are included within the claims file.  An audiometric examination performed in January 1964 did not show any evidence of hearing loss.  However, the Veteran's May 1966 discharge examination again showed high frequency bilateral hearing loss.

Initially, the Board notes that the Veteran's SSA records are included within the claims file; however, none of the records pertain to the Veteran's bilateral hearing loss disability, and, as such, are not discussed within this decision.

Post-service medical records dated July 1970 from Dr. D.R. indicate the Veteran has mild sensorineural decreased involving frequencies of 4000 Hz in the left ear and 4000 and 6000 Hz in the right ear.  Dr. D.R. concluded the pure tone configuration was suggestive of noise induced hearing loss.

In October 2010, the Veteran underwent a VA examination.  The Veteran noted that he performed as an aircraft mechanic for 4 years in service, and after service as a truck inspector, police officer, railroad car inspector, railroad police agent, railroad loader, and long distance truck driver.  The examiner performed an audiometric examination and diagnosed the Veteran with normal to severe right ear sensorineural hearing loss and normal to moderately severe left ear sensorineural hearing loss.  In a March 2011 addendum opinion, the October 2010 examiner stated that the Veteran's hearing loss was less likely as not permanently aggravated by service.  The examiner noted that the entry audiogram shows a mild high frequency hearing loss in both ears and 4000 Hz and 6000 Hz, and a discharge audiogram shows a mild hearing loss at 4000 Hz and 6000 Hz.  The examiner concluded there was no significant change between the entry and discharge audiograms.  Therefore, the examiner determined it was less likely as not that current hearing loss was related to military service. 

A separate August 2011 audiological evaluation by Dr. N.P.T., stated that the audiometric testing indicated a mild sloping to severe/profound sensorineural hearing loss, bilaterally.  The speech discrimination scores were good at a normal sensation level.

The Veteran has also submitted lay evidence in support of his claim.  In August 2010, the Veteran submitted a statement in which he stated that his bilateral hearing loss was due to working on "B-47" and "KC-145" aircraft, with jet engines running at 100 percent.

In October 2013, the Veteran testified at a Board hearing.  He stated that he was an aircraft equipment repairmen, but also worked on cabin heating and air conditioning systems of jet aircraft, as well as on gases and liquid oxygen systems.  The Veteran stated that he worked out on the flight line and would have to run the engines in order to get the air conditioning or heating systems to operate correctly.  He testified that in 1970 he was administered a hearing test prior to employment, and was informed that he had high frequency hearing loss.  The Veteran stated that he did not notice any symptoms of hearing while in the military, and was not aware he had any hearing loss until he was told so by the examiner.  The Veteran went on to state that after service, he was never again exposed to the same level of noise as experienced in the military.  He denied recreational noise exposure.

The evidence of record indicates that the Veteran's bilateral hearing loss was documented in an audiometric examination performed on entrance to service.  Thus, the presumption of soundness does not attach in this case.  38 C.F.R. § 3.304(b).  If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation with regard to his left foot disability.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.' 38 U.S.C.A. 
§ 1153 (West 2002); see also 38 C.F.R. § 3.306 (2011); Jensen, 19 F.3d at 1417.

In this case, the most probative evidence of record does not show that the Veteran's bilateral hearing loss underwent a permanent worsening beyond normal progression during his active service.  

The October 2010 VA examiner is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file and interviewed and examined the Veteran.  He supported his opinion, explaining his basis for finding the bilateral hearing loss was not aggravated as a result of the Veteran's service.  For these reasons, the Board finds the October 2010 VA examiner's opinion to be highly probative to the question at hand.  Though there are private treatment records pertaining to the Veteran's disability, none proffer an opinion regarding aggravation of the disability during service.  Therefore, the private treatment records do not support a finding of nexus between the Veteran's current disability and service.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his in-service noise exposure and his current bilateral hearing loss.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, in this instance, the Veteran testified at his Board hearing that he did not notice any difficulty hearing during his active service, and was not aware that he had any hearing loss until he was informed by an examiner who conducted an examination as part of employment procedures.  Therefore, the Veteran's lay evidence does not support a conclusion that his bilateral hearing loss was aggravated beyond its normal progression during service.  For these reasons, the opinion by the VA examiner is of greater probative value than the Veteran's contentions regarding his bilateral hearing loss.

In sum, the Board finds that the most probative evidence indicates that the Veteran's bilateral hearing loss existed prior to his entry into service, was noted on his entrance examination, and did not undergo a permanent worsening beyond normal progression during his active service.  Accordingly, service connection for the Veteran's bilateral hearing loss is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


